Caton, C. J. This is a manifest attempt to pervert what is supposed to be a literal expression of the statute, to purposes never designed by the legislature. For the purpose of giving jurisdiction to the court in Cook county, where the defendant had no property, the party issues a writ of attachment to that county, and also to another county at the same time, where the defendant had property. The first, of course, is returned not served; the last is returned served by the attachment of property of the defendant. It is a rule of law, in order to give the court jurisdiction in an attachment ease, there must be service on the defendant or his property, and the action must be commenced where the defendant has property or where he can be found. The thirty-first section of the act was never designed to enable the court to acquire jurisdiction, but it was designed in aid of another writ where the court has jurisdiction by virtue of the service of the other writ. This is a palpable perversion of the statute and of the writ. The judgment is reversed. Judgment reversed.